Citation Nr: 0925439	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
anxiety and depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  There is no competent medical evidence indicating the 
Veteran has PTSD.  The September 2005 VA compensation 
examiner determined the Veteran does not meet the DSM-IV 
criteria for a diagnosis of PTSD.

2.  Although that September 2005 VA compensation examiner 
instead diagnosed depressive disorder not otherwise 
specified, and a VA outpatient treatment record dated in 
February 2005 list a diagnosis of anxiety disorder, not 
otherwise specified, neither of these other psychiatric 
disorders has been etiologically linked to the Veteran's 
military service.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder - 
including PTSD, anxiety and depression, due to disease or 
injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 U.S.C.A. §§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background and an analysis 
of its decision. 

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and medical or lay evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

Additionally, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or if provided was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing the necessary VCAA notice 
and then readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC).  In that 
instance, the intended purpose of the notice is not 
frustrated and the Veteran is given the opportunity to 
participate in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

A letter satisfying the VCAA notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 
2005.  The letter informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in acquiring supporting evidence.  The RO 
sent that March 2005 letter before initially adjudicating his 
claim in December 2005, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield IV and Prickett, supra.  And as for the Dingess 
requirement that a Veteran also receive additional notice 
concerning the downstream disability rating and effective 
date elements of his claim, since the Board is denying his 
underlying claim for service connection, the downstream 
disability rating and effective date elements of the claim 
are ultimately moot.  Therefore, failure to provide notice 
concerning these downstream elements of his claim is non-
prejudicial, i.e., harmless error.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and VA treatment 
records.  Therefore, the Board is satisfied the RO 
made reasonable efforts to obtain any identified medical and 
other records.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

The Veteran had a VA compensation examination in September 
2005 specifically to determine whether he has PTSD according 
to the DSM-IV requirements or other psychiatric disorders.  
And as will be explained, there is no competent evidence he 
has the required diagnosis of PTSD in accordance with the 
DSM-IV criteria and applicable VA regulation.  Since the 
September 2005 VA examiner determined the Veteran does not 
have PTSD, it is unnecessary to provide further examination 
and opinion on whether this nonexistent condition is related 
to his service in the military and, in particular, to events 
that may have occurred during his tour in Vietnam.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  He cannot make this 
diagnosis, himself, because this is a medical, not lay, 
determination.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Since he does not have this required DSM-IV 
diagnosis of PTSD, there necessarily is no current disability 
from this condition that may be associated with his military 
service - including especially to any stressor claimed that 
may have occurred in combat.  Moreover, although that 
September 2005 VA examiner instead diagnosed depressive 
disorder not otherwise specified, and a VA outpatient 
treatment record dated in February 2005 list a diagnosis of 
anxiety disorder, not otherwise specified, neither of these 
other psychiatric disorders has been etiologically linked to 
the Veteran's military service.



II.  Analysis-Entitlement to Service Connection for PTSD

The Veteran asserts he developed PTSD due to his traumatic 
experiences in Vietnam during the Vietnam War - including:  
(1) coming face to face with five Vietcong soldiers near 
Pheiku, Vietnam, who were carrying weapons and supplies, and 
engaging in a firefight that resulted in the Veteran killing 
three of the Vietcong soldiers, all witnessed by PFC T.M.; 
(2) being dropped by a helicopter in a "hot LZ" and then 
being surrounded by the North Vietnamese Army for three days, 
resulting in many casualties on both sides; (3) smelling 
burning human flesh and having to tackle a burning soldier in 
order to put him out after Napalm bombs were mistakenly 
dropped by the South Vietnamese on the Veteran and other 
soldiers; (4) encountering mines and booby traps while on 
patrol or at a duty station; (5) receiving sniper fire; and 
(6) being part of a unit patrol that was ambushed.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  
To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  



A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

The Veteran's PTSD claim must be denied because he does not 
have the required DSM-IV diagnosis of this condition.  The 
file does not contain any medical evidence or opinion 
diagnosing PTSD in accordance with VA regulation.  
38 C.F.R. § 3.304(f).  As explained, the first and indeed 
perhaps most fundamental requirement for any service-
connection claim is there must be proof of the existence of 
the currently claimed disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  A VA compensation examiner 
that conducted a mental status evaluation of the Veteran in 
September 2005 did not diagnose PTSD.  The examiner explained 
that the Veteran did not describe a sufficient number or 
severity of PTSD symptoms to diagnose PTSD.  Thus, this 
opinion provides highly probative evidence against his claim 
that he has PTSD, much less the result of stressful incidents 
during his military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

It is also worth mentioning that a VA outpatient treatment 
record from February 2005 lists a diagnosis of anxiety 
disorder, not otherwise specified.  And instead of diagnosing 
PTSD, the September 2005 VA compensation examiner diagnosed 
depressive disorder not otherwise specified.  But even 
accepting these diagnoses in lieu of PTSD, they have not been 
linked to the Veteran's military service, including 
especially to any specific incident or event in service that 
he thought particularly traumatic or stressful.  See Clemons 
v. Shinseki, 23 Vet App 1 (2009) (wherein the Court held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  
The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

While the Veteran may well sincerely believe that he has PTSD 
or other psychiatric illness related to his military service, 
as a layman without any medical training and/or expertise, he 
simply is not qualified to make this necessary diagnosis or 
render a probative opinion on causation - including, in 
particular, in terms of whether these conditions are 
attributable to his combat experiences in Vietnam.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
generally are not competent to render medical diagnoses or 
opinions on causation).  See also 38 C.F.R. § 3.159(a)(2).  
The Veteran is only competent to comment on symptoms he may 
have personally experienced during service and during the 
many years since, not the cause of them and, in particular, 
whether they are attributable to an incident of his military 
service.  And PTSD is not the type of condition that is 
readily capable of lay diagnosis - like, for example, 
varicose veins, a broken leg, a separated shoulder, or things 
of that sort.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).



In sum, there is no competent medical evidence of record 
reflecting a DSM-IV diagnosis of PTSD in accordance with VA 
regulation.  Absent medical evidence of current disability, 
service connection cannot be granted for PTSD.  See, e.g., 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has disability existing on the date of 
application, not for past disability).  And the conditions 
that have been diagnosed - namely, depressive disorder and 
anxiety disorder, both not otherwise specified, have not been 
etiologically linked to the Veteran's military service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).  Simply stated, the post-service 
medical records outweigh his unsubstantiated lay assertions 
regarding having PTSD or other psychiatric disability as a 
result of his military service.  Therefore, the Board finds 
that the preponderance of the evidence is against his claim, 
so there is no reasonable doubt to resolve in his favor, and 
his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


